DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/05/2020 and 02/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 16 is objected to because of the following informalities:  Lines 14-15 of Page 67 recite “the walking route” which Examiner suggests amending to “the predicted walking route” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “output control unit” in claims 1, 2, 8, 16, and 19.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reiley et al. (US 2018/0173237).
With regards to claim 1, Reiley et al. discloses an information processing apparatus comprising: 
an output control unit (Para. 0068 lines 21-23, "processor") that controls presentation of internal information that affects behavior of an autonomous operation body (Para. 0009 lines 1-18, 0016 lines 1-16, 0020 lines 1-6, 0056 lines 7-13, 0060 lines 1-9, "presence of the pedestrian" "current state"), wherein 
the output control unit (Para. 0068 lines 21-23, "processor") controls dynamic presentation of the internal information and behavior plan information related to a behavior plan of the autonomous operation body based on the internal information (Para. 0009 lines 1-18, 0016 lines 1-16, 0020 lines 1-6, 0037 lines 1-21, 0060 lines 1-9, "presence of the pedestrian" "next navigation action"), and 
the behavior plan information includes information indicating a flow of behavior of the autonomous operation body in time series (Para. 0011 lines 1-14, 0037 lines 1-21, 0044 lines 1-12, 0057 lines 1-31, 0060 lines 1-9, "preplanned trajectory" "next navigation action"
With regards to claim  20, it recites the functions of the apparatus of claim 1 as a process.  Thus, the analysis in rejecting claim 1 is equally applicable to claim 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Djuric et al. (US 2019/0049987) in view of Reiley et al. (US 2018/0173237).
With regards to claim 1, Djuric et al. discloses an information processing apparatus comprising: 
an output control unit (Para. 0088 lines 1-5, "processor") that determines internal information that affects behavior of an autonomous operation body (Para. 0024 lines 3-16, 0025 lines 1-11, 0033 lines 1-3, 0079 lines 1-11, 0085 lines 1-11, "objects" "state data" "motions trajectories"), wherein 
the output control unit (Para. 0088 lines 1-5, "processor") determines the internal information and behavior plan information related to a behavior plan of the autonomous operation body based on the internal information (Para. 0034 lines 1-29, 0085 lines 1-11, 0086 lines 1-8, "predicted trajectory" "motion plan"), and 
the behavior plan information includes information indicating a flow of behavior of the autonomous operation body in time series (Para. 0034 lines 1-29, 0086 lines 1-8, "motion plan" "vehicle trajectories").

However, Reiley et al. teaches an output control unit (Para. 0068 lines 21-23, "processor") that determines and controls dynamic presentation of internal information and behavior plan information of an autonomous operation body (Para. 0009 lines 1-18, 0016 lines 1-16, 0020 lines 1-6, 0037 lines 1-21, 0056 lines 7-13, 0060 lines 1-9, "presence of the pedestrian" "next navigation action") in order to visually communicate relevant information to others around the autonomous operation body (Para. 0011 lines 1-5 and 9-14, 0012 lines 4-14, "visually communicate" "enable…to predict").
It would have been obvious for one of ordinary skill in the art before the effective filing date to include the technique of the output control unit determining and controlling dynamic presentation of internal information and behavior plan information of an autonomous operation body as taught by Reiley et al. into the information processing apparatus of Djuric et al.  The motivation for this would be to visually communicate relevant information of the autonomous operation body to others.
With regards to claim 2, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the output control unit causes dynamic presentation of the flow of the behavior of the autonomous operation body that changes on a basis of the internal information (Djuric et al.: Para. 0034 lines 1-29, 0086 lines 1-8, "motion plan", Reiley et al.: Para. 0009 lines 1-18, 0020 lines 1-6, 0037 lines 1-21, 0056 lines 7-13, 0060 lines 1-9, "presence of the pedestrian" "next navigation action", see also claim 1 rejection above on the dynamic presentation
With regards to claim 3, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the internal information includes an intention of planned behavior (Djuric et al.:  Para. 0024 lines 3-16, 0025 lines 1-11, 0033 lines 1-3, 0079 lines 1-11, 0085 lines 1-11, "motions trajectories" "predicted trajectory").  
With regards to claim 4, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the behavior plan information includes information indicating a flow of behavior in cooperative behavior between the autonomous operation body and another moving body (Djuric et al.: Para. 0034 lines 1-29, 0085 lines 1-11, 0086 lines 1-8, "output indicative…of the object" "vehicle trajectories").  
With regards to claim 5, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the internal information includes recognition information related to a surrounding environment (Djuric et al.: Para. 0024 lines 3-16, 0079 lines 1-11, "objects" "state data").  
With regards to claim 6, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 5, wherein the recognition information includes detection information of a moving body in surroundings of the autonomous operation body (Djuric et al.: Para. 0024 lines 3-16, 0025 lines 1-11, 0033 lines 1-3, 0079 lines 1-11, 0085 lines 1-11, "motion of the objects").  
With regards to claim 7, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 6, wherein the recognition information includes information related to behavior prediction of the moving body (Djuric et al.: Para. 0024 lines 3-16, 0025 lines 1-11, 0033 lines 1-3, 0079 lines 1-11, 0085 lines 1-11, "motions trajectories"
With regards to claim 8, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 6, wherein the moving body is a pedestrian in the surroundings of the autonomous operation body, and the output control unit causes dynamic presentation of a predicted walking route of the pedestrian (Djuric et al.: Para. 0024 lines 3-16, 0025 lines 1-11, 0033 lines 1-3, 0079 lines 1-11, 0085 lines 1-11, "motions trajectories" "predicted path" "pedestrian", see also claim 1 rejection above on the output control unit causing dynamic presentation of information).  
With regards to claim 9, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 5, wherein the recognition information includes information related to surrounding terrain of the autonomous operation body (Djuric et al.: Para. 0022 lines 1-16, 0080 lines 1-5, "geographic area").  
With regards to claim 10, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 9, wherein the information related to the surrounding terrain includes detection information of terrain that causes a decrease in safety of the autonomous operation body or a surrounding object (Djuric et al.: Para. 0022 lines 1-16, 0080 lines 1-5, "map data" "accidents").  
With regards to claim 11, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 9, wherein the information related to the surrounding terrain includes information related to a blind spot (Djuric et al.: Para. 0022 lines 1-16, 0080 lines 1-5, "map data").  
With regards to claim 12, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the internal information includes information related to self-position estimation of the autonomous operation body (Djuric et al.: Para. 0048 lines 1-3 and 11-19, "current position"
With regards to claim 13, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the internal information includes a degree of reliability related to the behavior of the autonomous operation body (Djuric et al.: Para. 0033 lines 1-7 and 12-16, "confidence level").  
With regards to claim 14, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the autonomous operation body is a device that performs autonomous movement, and the behavior plan information includes information related to transition of position information of the autonomous operation body in time series (Djuric et al.: Para. 0020 lines 1-5, 0034 lines 1-29, 0086 lines 1-8, "autonomous vehicle" "motion plan" "vehicle trajectories").  
With regards to claim 15, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 14, wherein the behavior plan information includes at least any one of pieces of information related to movement start, stop, or moving speed of the autonomous operation body (Djuric et al.: Para. 0034 lines 1-29, 0086 lines 1-8, "motion plan" "vehicle stop").  
With regards to claim 16, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1. 
Reiley et al. further teaches wherein the output control unit (Para. 0068 lines 21-23, "processor") causes presentation, to a pedestrian walking in surroundings of the autonomous operation body, of a predicted walking route of the pedestrian and a movement route of the autonomous operation body that has been changed on a basis of the walking route (Reiley et al.: Para. 0037 lines 1-21, 0058 lines 10-18, 0059 lines 1-7, 0060 lines 1-9, "pedestrian" "remain stopped") in order to visually communicate relevant information to others (like the pedestrian) around the autonomous operation Para. 0011 lines 1-5 and 9-14, 0012 lines 4-14, "visually communicate" "enable…to predict").
It would have been obvious for one of ordinary skill in the art before the effective filing date to include the technique of the output control unit causing presentation, to a pedestrian walking in surroundings of the autonomous operation body, of a predicted walking route of the pedestrian and a movement route of the autonomous operation body that has been changed on a basis of the walking route as further taught by Reiley et al. into the information processing apparatus of the combination of Djuric et al. and Reiley et al. The motivation for this would be to visually communicate relevant information of the autonomous operation body to others.
With regards to claim 17, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the behavior plan information includes information indicating a behavior order of the autonomous operation body and another moving body in time series (Djuric et al.: Para. 0034 lines 1-29, 0086 lines 1-8, "motion plan", where the autonomous operation body responds to moving body behavior).  
With regards to claim 18, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the internal information includes information related to a task executed by the autonomous operation body (Djuric et al.: Para. 0024 lines 3-16, 0079 lines 1-11, "detect").  
With regards to claim 19, the combination of Djuric et al. and Reiley et al. discloses the information processing apparatus according to claim 1, wherein the output control unit controls projection of the internal information and the behavior plan information (Reiley et al.: Para. 0009 lines 1-18, 0016 lines 1-16, 0020 lines 1-6, 0037 lines 1-21, 0056 lines 7-13, 0060 lines 1-9, see claim 1 rejection above on the output control unit controlling presentation
With regards to claim  20, it recites the functions of the apparatus of claim 1 as a process.  Thus, the analysis in rejecting claim 1 is equally applicable to claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662